Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered. Claims 1, 9, and 15 have been amended. Claims 1-20 remain pending in this application.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed January 4, 2021, with respect to the rejection(s) of the claim(s) have been fully considered. Some arguments were found persuasive and some were not. The arguments not found persuasive have been addressed below. Upon further consideration, a new ground(s) of rejection is made in view of Ehlen et al. (US 9,116,989 B1) and Demathieu (US 9,092,533 B1) for the arguments found persuasive.

Applicants are arguing in substance the following:
Arguments to Claims 2 and 16:
a) Penner, in view of Dontcheva does not explicitly teach “in response to a determination of an edit to the document by the presenter while the viewer in the one or more viewers is viewing the document asynchronously, providing the viewer with an alert when an attempt by the viewer to synchronize the document with the presenter is detected”. 

Response to argument a:
	The Examiner respectfully disagrees. To begin, the Examiner views the term “edit” as any changes made to the presentation from its current state. In other words, simply changing from one slide a presenter is currently presenting to another slide in the presentation may be viewed as an “edit”. Therefore, Dontcheva discloses alerting a viewer that the presenter has changed to another slide [0041], and thus, that an “edit” to a document has been made. 

Arguments to Claims 3 and 20:
	a) Penner, in view of Dontcheva does not explicitly teach “wherein enabling the viewer to view the document asynchronously comprises one or more of: activating one or more animations in the document; reactivating one or more animations in the document; or changing a pace of played media in the document”. 



Response to argument a:
	The Examiner respectfully disagrees. In Col. 6, lines 47-65, Dontcheva discloses providing a user with the capability of advancing through slides at a different pace than a presenter of a presentation. The notion of allowing asynchronous viewing of a presentation allows for the pace of any media associated or displayed in the presentation to differ to that of the presenter. For example, is the presenter is on slide 1 and a viewer is on slide 5, the viewer’s pace of slide 5 will differ to that of the presenter’s for slide 5 since the viewer arrived at slide 5 before the presenter. Therefore, Dontcheva discloses the changed pace of media in a document. Additionally, Penner teaches video and audio may be presented on slides [0049], and Dontcheva allows a user to annotate a presentation with audio or video content (Abstract, [0033], and [0037]). And so, video and audio are well known content that are displayed in a presentation by a presenter.


The examiner has addressed arguments directed to claim limitations as stated only. Arguments not directed towards claim limitations have not been addressed. Applicant(s) is/are urged to direct arguments for claim limitations recited, because arguments not directed to claim limitations and statements are not given value since they do not appear in the claim. As to any claims not specifically discussed, the applicant(s) argued that it was patentable for one of the reasons discussed above. Please see response to above arguments for unspecified discussions. 
	


Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-20 remains rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-19 of Patent No. US 9,742,833 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter. A side-by-side analysis of the first independent claim(s) of the instant application and the copending application(s) has been included below. The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
This is a provisional obviousness nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘553
1.  A method executed in a computing device to share a document synchronously between a presenter and viewers through a browser, the method comprising: 

enabling the presenter to initiate a broadcast session;  

upon receiving a broadcast request from the presenter, providing the presenter with a link to the document;  

 



enabling the presenter to send the 
 link to one or more the viewers;  

based on activation of the link by a viewer in the one or more viewers, sharing the document with the viewer to enable the viewer to view the document synchronously with the presenter;

while the document is shared, enabling the presenter to enter text into a search box to search the document for the text; 

after the viewer in the one or more viewers views the document synchronously with the presenter, enabling the viewer to view the document asynchronously; and

after the viewer views the document asynchronously, enabling the viewer to view the document synchronously with the presenter and synchronize the document with the presenter.




Patent No. ‘833
1.  A method executed in a computing device to share a document 
synchronously between a presenter and viewers through a browser, the method comprising: 

enabling the presenter to initiate a broadcast session;  

upon receiving a broadcast request from the presenter, providing the presenter with a link to the document, such that the link when activated allows the viewers to 
view the document synchronously with the presenter;  

enabling the presenter to 
send the link to the viewers;  

















enabling the viewers to synchronize back with the presenter after viewing the document asynchronously for a period of time; and 

enabling the viewers to refresh the document in response to a determination of a modification of the document by the presenter while the viewers are viewing the document asynchronously.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 8-16, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Penner et al. (US 2010/0174773 A1), in view of Dontcheva et al. (US 2006/0184872 A1), and further in view of Ehlen et al. (US 9,116,989 B1).

With respect to claim 1, Penner discloses a method executed in a computing device to share a document synchronously between a presenter and viewers through a browser (Abstract), the method comprising:
enabling the presenter to initiate a broadcast session ([0026], presenter selects option to broadcast a presentation file);
upon receiving a broadcast request from the presenter, providing the presenter with a link to the document (Figure 1 and [0027], the viewing service 114 generates URL link that is provided to presenter for forwarding to attendees of broadcast);
enabling the presenter to send the link to the one or more viewers ([0027], presenter forwards URL to attendees of broadcast); and
based on activation of the link by a viewer in the one or more viewers, sharing the document with the viewer to enable the viewer to view the document synchronously with the presenter ([0027]-[0028], once initiated, the URL allows the viewer to view the presentation along with the presenter);

	after the viewer in the one or more viewers views the document synchronously with the presenter, enabling the viewer to view the document asynchronously; and
	after the viewer views the document asynchronously, enabling the viewer to view the document synchronously with the presenter and synchronize the document with the presenter;
	However, Dontcheva discloses:
	after the viewer in the one or more viewers views the document synchronously with the presenter, enabling the viewer to view the document asynchronously ([0032]-[0034] and [0040]-[0044], allowing synchronous and asynchronous viewing of a presentation); and
	after the viewer views the document asynchronously, enabling the viewer to view the document synchronously with the presenter and synchronize the document with the presenter ([0032]-[0034] and [0040]-[0044], allowing synchronous and asynchronous viewing of a presentation);
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Penner with the teachings of Dontcheva to enable users to synchronize back to the presenter after a period of time, because this will allow the users more control over what they are viewing.
		The combination of Penner and Dontcheva does not explicitly disclose while the document is shared, enabling the presenter to enter text into a search box to search the document for the text; 
enter text into a search box to search the document for the text (Figure 5, Col. 5, lines 49-67, and Col. 10, lines 16-40, presenter may type a query to search through presentation slides);
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Penner and Dontcheva with the teachings of Ehlen to search a document while the document is shared, because this will allow the presenter to review particular slides or information on a slide needed to present to an audience.
	With respect to claim 2, the combination of Penner, Dontcheva, and Ehlen discloses the method of claim 1, wherein Dontcheva further teaches in response to a determination of an edit to the document by the presenter while the viewer in the one or more viewers is viewing the document asynchronously, providing the viewer with an alert when an attempt by the viewer to synchronize the document with the presenter is detected ([0041], alerting a viewer when a presenter has advanced to a particular slide or section of a presentation).
	With respect to claim 3, the combination of Penner, Dontcheva, and Ehlen discloses the method of claim 1, wherein Dontcheva teaches enabling the viewer to view the document asynchronously comprises one or more of: 
	activating one or more animations in the document, reactivating one or more animations in the document or changing a pace of played media in the document (Col. 6, lines 47-65, user may advance through slides at a different pace than the presenter 
	With respect to claim 5, the combination of Penner, Dontcheva, and Ehlen discloses the method of claim 1, wherein Penner further teaches: 
	in response to receiving the broadcast request, presenting a dialog box in a user interface that indicates an initiation of a document sharing process between the presenter and the one or more viewers (Figure 2B, dialog box to begin or cancel presentation), the broadcast request comprising the initiation of the document sharing process ([0028], where presenter may initiate the presentation); and 
	presenting a cancel option that enables the presenter to opt-out of the broadcast (Figure 2B, dialog box to begin or cancel presentation). 
	With respect to claim 6, the combination of Penner, Dontcheva, and Ehlen discloses the method of claim 5, wherein Penner further teaches:
	displaying an indication to the presenter that the link is to be provided to the one or more viewers along with an option to share ([0027]) one or more of: 
	the document; the link; an option to copy the link; or another option to send the link through a process that includes one or more of: an email or a text message ([0027]). 
	With respect to claim 8, the combination of Penner, Dontcheva, and Ehlen discloses the method of claim 1, wherein Penner further teaches: 
	in response to receiving the broadcast request from the presenter, receiving an edit to the document ([0028], the presentation file may be updated by updating its state), wherein the link comprises a link to the edited document, such that the link 
With respect to claim 9, the computing device of claim 9 does not limit or further define over the method of claim 1. The limitations of claim 9 are essentially similar to the limitations of claim 1. Therefore, claim 9 is rejected for the same reasons as claim 1 above. Please see rejection.
	With respect to claim 10, the combination of Penner, Dontcheva, and Ehlen discloses the computing device of claim 9, wherein Penner further teaches the web application is further configured to: 
	display a control to end the broadcast session ([0038], selecting to end broadcast using end broadcast button);  
	receive an activation of the control by one of: a touch input, a gesture input, a voice-based input, or a combination of inputs (Abstract and [0028], presenting a presentation file); and 
	in response to receive an activation of the control: display a dialog box in a user interface that indicates an intention to end the broadcast session, and close the user interface associated with the broadcast session (Figure 2B, dialog box to begin or cancel presentation).  
	With respect to claim 11, the combination of Penner, Dontcheva, and Ehlen discloses the computing device of claim 10, wherein Dontcheva further teaches the web application is further configured to: perform a browser-back operation that navigates the presenter back to a screen of an original entry point ([0049]);
	With respect to claim 12, the combination of Penner, Dontcheva, and Ehlen discloses the computing device of claim 11, wherein Penner further teaches the web application is further configured to: provide an indication to the viewers that the broadcast is being terminated ([0038], selecting to end broadcast using end broadcast button). 
	With respect to claim 13, the combination of Penner, Dontcheva, and Ehlen discloses the computing device of claim 10, wherein Penner further teaches the web application is further configured to: in response to a determination of the initiation of the broadcast session, enable the presenter to navigate through the document in a default presenter experience ([0028], presenter transitions through various presentation states). 
	With respect to claim 14, the combination of Penner, Dontcheva, and Ehlen discloses the computing device of claim 10, wherein Penner further teaches the web application is further configured to: 
	in response to a determination of the initiation of the broadcast session, enable the presenter to determine an initiation of the presentation from views associated with the document ([0028], presenter transitions through various presentation states), wherein the views include one or more of: 
	a full-view mode that lacks presenter notes ([0028]); a full-view mode that includes presenter notes ([0028]), or a multi-page mode ([0028], presenter transitions through various presentation states). 
With respect to claims 15-16, 18, and 20, the method of claims 15-16, 18, and 20 do not limit or further define over the method of claims 1-3 and 5-6. The limitations of 15-16, 18, and 20 are essentially similar to the limitations of claims 1-3 and 5-6. Therefore, claims 15-16, 18, and 20 are rejected for the same reasons as claims 1-3 and 5-6 above. Please see rejection.

Claims 4, 7, 17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Penner et al. (US 2010/0174773 A1), in view of Dontcheva et al. (US 2006/0184872 A1), and Ehlen et al. (US 9,116,989 B1), and further in view of Demathieu (US 9,092,533 B1).

	With respect to claims 4, 17, and 19, the combination of Penner, Dontcheva, and Ehlen discloses the method and device of claims 9, and 15, wherein Penner teaches upon receiving the broadcast request from the presenter (Figure 1 and [0027]), but Penner, Dontcheva, and Ehlen do not explicitly teach creating a temporary copy of the document, wherein the temporary copy of the document includes the link to the document;
	However, Demathieu discloses creating a temporary copy of the document, wherein the temporary copy of the document includes the link to the document (Col. 9, line 62- Col. 10, lines 21, copy of images of slides are stored in a file repository along with slide ID associated with a URL).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Penner, Dontcheva, and Ehlen with the teachings of Demathieu to create a temporary coy of a document including a link to the document, because this will allow both a presenter and viewer 
	With respect to claim 7, the combination of Penner, Dontcheva, and Ehlen discloses the method of claim 1, wherein Demathieu further teaches for the same reasons as claim 4 above that prior to providing the presenter with the link to the document (Col. 9, line 62- Col. 10, lines 21, copy of images of slides are stored in a file repository along with slide ID associated with a URL), creating a copy of the document (Col. 9, line 62- Col. 10, lines 21, copy of images of slides are stored in a file repository along with slide ID associated with a URL), and 
	wherein the link to the document comprises a link to the copy of the document (Col. 9, line 62- Col. 10, lines 21, copy of images of slides are stored in a file repository along with slide ID associated with a URL).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        February 25, 2021